office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-156712-06 uil 48a the honorable shelley moore capito u s house of representatives washington dc dear ms capito i am responding to your letter of date to the secretary_of_the_treasury about the allocation of tax_credits under the qualifying_advanced_coal_project program of the energy policy act of epact to integrated_gasification_combined_cycle igcc projects using bituminous coal the tax_credits are available under sec_48a of the internal_revenue_code the code which the congress enacted as part of epact under sec_48a of the code the secretary_of_the_treasury in consultation with the secretary of energy was required to establish a qualifying_advanced_coal_project program for the deployment of advanced coal-based generation technologies on date the irs published notice_2006_24 which established the qualifying_advanced_coal_project program this notice was developed in consultation with the u s department of energy doe and was approved by the treasury department’s office of tax policy i am enclosing a copy of the notice under the notice we were permitted to consider a project under the qualifying_advanced_coal_project program only if the doe certified the project for feasibility and consistency with energy policy goals see section dollar_figure of notice_2006_24 if the doe certified a project we allocated the tax_credits according to the procedures in sec_4 of the notice under these procedures credits were first allocated within each class of projects to projects that were entitled to priority under sec_48a of the code in the case of igcc projects using bituminous coal as a primary feedstock the requested allocation of credits for priority projects exceeded the total credit available for these projects for that situation sec_4 b of notice_2006_24 set forth a formula to allocate the credit among the projects the formula allocated the total credit available for igcc bituminous coal projects dollar_figure million to the projects having the highest ratio of total nameplate generating capacity to requested allocation of credits for the allocation round doe certified four igcc bituminous coal projects each of these projects was entitled to priority and requested the maximum amount of the credit permitted for a n igcc bituminous coal project dollar_figure million initially the applicants’ information about total nameplate generating capacity was inconsistent in that some were at gross output and others were at net output and none were at the same optimal operating conditions to resolve these inconsistencies we requested and received from the applicants the total of the numbers to be stamped on the nameplate of each generator to be used for the project ie total nameplate generating capacity at international standards organization iso conditions that is pinciteºf humidity and psia applicants provided the information regarding total nameplate generating capacity under penalties of perjury because each of the four projects requested the maximum credit permitted dollar_figure million for a n igcc bituminous coal project we allocated the total credit available for these projects dollar_figure million to the two projects with the highest total nameplate generating capacity at iso conditions thus the process we used to allocate the credits which relied on detailed information provided by the applicants under penalties of perjury appropriately took total nameplate generating capacity into account in accordance with the rules set forth in notice_2006_24 we will consider your comments about the nameplate generating capacity as we continue to evaluate and administer the program in addition you commented on the provision in notice_2006_24 allowing for no appeal of the awards of the credit because the code limits the total amount of credits that can be awarded appeal rights would deny certainty to successful applicants this lack of certainty could indefinitely delay progress on the projects receiving allocations and thereby frustrate congress’ intent in enacting these credit provisions i hope this information is helpful if you have any questions please contact me at ----- --------------or -------------------- at ----- ------------- sincerely clarissa c potter clarissa c potter deputy chief_counsel technical enclosure
